NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ANDREW JAMES TOUCHSTONE,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-3904
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Chief Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.